Allowable Subject Matter
Claims 7, 9-10, 22 and 24-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Yi, discloses a method implemented in a second device (Yi, Fig. 3, UE, eNB), comprising: 
detecting, on a radio link control, RLC, layer, whether a RLC packet is successfully received from a first device (Yi, paragraph [0071], RLC at receiving end can feed back a status report to RLC transmitting end indicating whether a PDUs are missing); 
in response to failing to successfully receive the RLC packet (Yi, paragraph [0071], PDUs n+3 and n+4 are missing), detecting the RLC packet from the first device on the RLC layer (Yi, paragraph [0071], RLC at receiving end can feed back a status report to RLC transmitting end indicating whether a PDUs are missing; paragraph [0072], at t=t4 all PDUs have been delivered and successfully received, receiver sends a status report acknowledging all PUDs up to n+5), without transmitting a negative acknowledgement, NACK, feedback for the RLC packet to the first device (Yi, paragraph [0071], trigger retransmissions of missing PDUs without waiting for an explicit RLC status; paragraph [0072], at t=t4 all PDUs have been delivered and successfully received, receiver sends a status report acknowledging all PUDs up to n+5; paragraph [0077], AM RLC transmitter retransmits a RLC PDU even if the AM RLC transmitter does not receive a NACK; paragraph [0085], RLC entity can retransmit the RLC PDU without considering that PLC status indicating NACK is received);
in response to successfully receiving the RLC packet, comparing a time length of a time interval of a predetermined RLC retransmission period with a threshold time length (Yi, paragraph [0071], RLC at receiving end can feed back a status report to RLC transmitting end indicating whether a PDUs are missing; paragraph [0072], at t=t4 all PDUs have been delivered and successfully received, receiver sends a status report acknowledging all PUDs up to n+5; paragraph [0073] status reports cannot be transmitted more often than once per time interval of a status prohibit timer); and 
in response to determining that the time length of the time interval is greater than the threshold time length, transmitting an acknowledgment, ACK, feedback for the RLC packet to the first device (Yi, paragraph [0071], at expiration of re-ordering timer at time t=2, trigger the receiver to send a status report indicating PDU n+5 has arrived; paragraph [0072], at t=t4, receiver transmits status report acknowledging all PDUs up to n+5).  

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, to compare a time length of a time interval from the receipt of the RLC packet to an expiration of a predetermined RLC retransmission period with a threshold time length; and in response to determining that the time length of the time interval is greater than the threshold time length, transmitting an acknowledgment, ACK.

Independent claim 22 is allowable for substantially the same reasons as claim 7.
Dependent claims 9-10 and 24-25 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466